Citation Nr: 0712862	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  05-24 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

In February 2007, the veteran testified during a video 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file. 

In a November 2005 letter, the veteran stated that the boot 
he wears for the service-connected disability of his left 
foot caught on the stairs, and that he tripped, fell, and 
broke his right ankle.  If he desires to file a claim for 
service connection for the residuals of a fracture, he should 
do so, with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's combined evaluation for his service-connected 
pes planus, right foot, and loss of use of left foot is 60 
percent.  Disabilities of both lower extremities are 
considered as one disability; therefore, the veteran meets 
the minimum schedular requirements for a total rating due to 
individual unemployability under 38 C.F.R. § 4.16(a).  He is 
also service connected for hammer toes on each foot with a 
noncompensable rating assigned.  No recent findings of this 
pathology are on file.  Moreover, the findings of record 
concerning the right foot are sparse.  Finally, left foot 
pathology was reported shortly after surgery.  Current 
findings as to all pathology are indicated.

The veteran was awarded Social Security disability for a 
time, but apparently due to disabilities other than those at 
issue here.  The record before us does not contain a medical 
opinion as to whether the service connected foot pathology 
alone, without regard to the veteran's age or other non-
service connected disabilities renders him unable to obtain 
and maintain substantially gainful employment.  Given the 
circumstances of this case, such opinion will be requested 
following the examination that is to be requested.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination(s) by a physician or 
physicians with appropriate expertise to 
determine the impact of the service-
connected disabilities on the veteran's 
employability.  The claims files must be 
made available for review by the 
examiner(s), and the examiner(s) should 
note such review in the report.  The 
examiner(s) should identify the 
limitations resulting from each service-
connected disability and provide an 
opinion as to whether the veteran's 
service-connected disabilities are 
sufficiently severe, by themselves, to 
render him unable to maintain any form of 
substantially gainful employment 
consistent with his education and 
industrial background.  The rationale for 
all opinions expressed must also be 
provided.

2.  Then, the RO/AMC should readjudicate 
the claim for a TDIU.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the case should 
be returned to the Board, following 
completion of the usual appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




